DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 2, filed February 25, 2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-20 have been withdrawn. 
Applicant argues that the journal article by Murdoch published April 2018 and is by the present inventors, Dr. Heather Murdoch and Dr. Kristopher Darling.  The instant patent application was filed within 12 months of the journal article.  Accordingly, any rejection of any claims in this patent application as being anticipated by or obvious in view of the journal article by Murdoch is improper (p. 2).
In reply, the Examiner agrees that since the instant patent application was filed within 12 months of the journal article and the instant patent application and the journal article are owned by the same people, the journal article is disqualified as prior art.  Thus, the rejections have been withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant application was filed within 12 months of the journal article by Murdoch and the instant patent application and the journal article are owned by the same people.  Thus, the journal article is disqualified as prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sherman (US 20190032173A1) teaches metal matrix composite includes a binder matrix [0002].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





JH
/JONI HSU/Primary Examiner, Art Unit 2611